USDC IN/ND case 2:15-cr-00072-PPS-APR document 2754 filed 09/23/20 page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
                        Plaintiff,          )
               v.                           )
                                            )          15 CR 72-37
KASH LEE KELLY,                             )          Judge Philip P. Simon
                                            )
                                            )
                        Defendant.          )


                             KASH KELLY’S MOTION TO
                            EXPAND CONDITIONS OF BOND

       NOW COMES Defendant, KASH LEE KELLY, through his attorney, JOSHUA B.

ADAMS, and respectfully moves this honorable court . In support of his motion Mr. Kelly

states the following.

       1. Sentencing is currently set for January 8, 2021.

       2. Counsel has been diligently preparing for sentencing and discussing the PSI and

           sentencing issues with Mr. Kelly via telephone.

       3. Additionally, Mr. Kelly has been active on social media advocating for peaceful

           protests during these recent times of social unrest. See Twitter: @KashLeeKelly1,

           Instagram: @kashleekelly

       4. As a result, Mr. Kelly has been invited to speak at various non-violence seminars

           and meetings in Texas, New York, Indiana and Wisconsin.

       5. Because of the current conditions of his bond, Mr. Kelly is unable to leave the

           Northern District of Indiana.
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2754 filed 09/23/20 page 2 of 2


      6. The government does not object to this modification request.

      7. Moreover, Mr. Kelly will provide Pre-Trial services with itineraries of each of his

         trips and report to his officer when he returns to the Northern District of Indiana.



                                                   Respectfully submitted,


                                                   /s/Joshua B. Adams
                                                   Joshua B. Adams
                                                   Counsel for Kash Lee Kelly


Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
(312) 566-9173
